UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4690



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOHN VICTOR THOMPSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(8:05-cr-00521-HFF)


Submitted:   December 4, 2006          Decided:     December 20, 2006


Before WILKINSON, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hervery B. O. Young, Assistant Federal Public Defender, OFFICE OF
THE FEDERAL PUBLIC DEFENDER, Greenville, South Carolina, for
Appellant. Reginald L. Lloyd, United States Attorney, A. Lance
Crick, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John Victor Thompson appeals the sentence imposed for his

conviction on charges that he was a felon in possession of a

firearm or ammunition in violation of 18 U.S.C. §§ 922(g)(1),

924(a)(2) and 924(e).              The defendant argues that the term of

imprisonment       imposed         was      procedurally          and     substantively

unreasonable.      We affirm, because the defendant was sentenced to

the    minimum    prison        term   authorized        by   law   for     an   offender

designated an armed career criminal under 18 U.S.C. § 924(e).



                                                   I.

       When law enforcement officers went to the defendant’s home

in    Easley,    South      Carolina     in    order     to     arrest    him    for   drug

offenses on September 16, 2004, they searched the home and found

a .44-caliber pistol and six .44-caliber bullets.                          Thompson had

previously      been    convicted      of     burglary     in    1980,    for    which   he

served 18 months; the robbery of a Wisconsin credit union in

1985; and bank robbery and armed bank robbery for raids upon the

same Wisconsin credit union in 1986.                    As a result, after officers

recovered the gun, the defendant was charged with being a felon

in    possession       of   a    firearm      or    ammunition      under       18   U.S.C.

§§ 922(g)(1), 924(a)(2) and 924(e) (2000 & Supp. 2004).




                                              2
       Thompson pled guilty to this charge on February 6, 2006.                          He

was represented by counsel.                At the sentencing hearing, the court

told     the      defendant        that     the    mandatory     minimum          term    of

imprisonment would be fifteen years.                      The court said that the

maximum penalty would be life imprisonment, a fine of up to

$250,000, and a term of supervised release of not more than five

years in addition to any term of imprisonment, as well as a

special     assessment        of       $100.       The   defendant      said      that    he

understood the penalty.                The court explained that it would treat

the Federal Sentencing Guidelines as advisory and consider the

factors     in    18    U.S.C.     §    3553(a)     in   determining        a    reasonable

sentence.        The defendant said he understood.                On April 6, 2006,

the     United     States     Probation        Office     prepared      a       presentence

investigative          report,     which    included     the   defendant’s         criminal

history, and noted that because the defendant had three previous

convictions for violent felonies committed on separate occasions,

federal law required imprisonment for no less than fifteen years.

Thompson did not raise any objections to the report.

       On   May    17,     2006,    the    district      court   held       a   sentencing

hearing.       In keeping with his remarks at the plea hearing, the

judge    found      that    Thompson’s         prior     convictions        rendered     him

subject to the Armed Career Criminal Act penalty provisions in 18

U.S.C. § 924(e) and that as a result, the court was required to

                                               3
impose a sentence of at least fifteen years in prison.                      The court

sentenced Thompson to the statutory minimum imprisonment term of

fifteen years, to be followed by a five-year term of supervised

release.      The   court   said    that    in    imposing        its   sentence       it

considered the Sentencing Guidelines and the factors of 18 U.S.C.

§ 3553(a).     Thompson filed this timely appeal.



                                      II.

      Federal law sets forth minimum sentences applicable to any

armed career criminal convicted of being a felon in possession of

a   firearm   or    ammunition     under    18    U.S.C.     §    922(g).         If   an

individual who violates 18 U.S.C. § 922(g) has three previous

convictions

      for a violent felony or a serious drug offense, or
      both, committed on occasions different from one
      another, such person shall be fined under this title
      and imprisoned not less than fifteen years, and,
      notwithstanding any other provision of law, the court
      shall not suspend the sentence of, or grant a
      probationary sentence to, such person with respect to
      the conviction under section 922(g).

18 U.S.C. § 924(e)(1) (2000 & Supp. 2004).                       The term “violent

felony” includes “any crime punishable by imprisonment for a term

exceeding     one   year”   that    “(I)    has    as   an       element    the    use,

attempted use, or threatened use of physical force against the

person of another; or (ii) is burglary, arson, or extortion,



                                       4
involves the use of explosives, or otherwise involves conduct

that presents a serious potential risk of physical injury to

another . . . .”      id. § 924(e)(2)(B) (2000).

      The fifteen-year term of imprisonment that the defendant

challenges    was    required    by   these    provisions.        A    judge   may

determine the fact of a prior conviction, even if an offender is

subjected to a higher minimum sentence as a result.                   Almendarez-

Torres v. United States, 523 U.S. 224 (1998); United States v.

Cheek, 415 F.3d 349, 352-53 (4th Cir. 2005).               The district court

in   this   case    determined   that   the    defendant    had   three    prior

offenses triggering the fifteen-year minimum, and the defendant

does not dispute the judge’s determination.                 As a result, the

district court was required by federal law to impose a fifteen-

year term.    Nothing in United States v. Booker, which held that

the Federal Sentencing Guidelines are advisory, requires or even

permits judges to impose sentences below the statutory minimums

Congress established.       543 U.S. 220 (2005).        To the extent that

the defendant also challenges his term of supervised release,

which he does not directly discuss in his argument, we find no

basis to disturb the five years imposed, which lies within the

statutory     and     guidelines      ranges    and   was     imposed      after

consideration of the factors set forth in 18 U.S.C. § 3553(a).




                                        5
      The judgment of the district court is therefore affirmed.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.

                                                                  AFFIRMED




                                    6